DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims (12-17) are objected to because of the following informalities:  
In claims (12-17) line 1 the limitation of “The storage medium” should be rewritten as “The non-transitory computer-readable storage medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-17) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (hereinafter Sun)(US Publication 2017/0206431 A1)
Re claim 1, Sun discloses An image processing method applied to an electronic apparatus, comprising: acquiring an image (See fig. 2: 224; fig. 4: 402; fig. 6: 602; ¶s 41, 65 where it teaches an input module configured to deliver an input image to the object detection and classification network for processing.); determining a feature map of the image based on an image tag classification model, wherein the image tag classification model comprises a plurality 

Re claim 2, Sun discloses wherein said determining tags corresponding to the feature map based on the classification tasks comprises: determining an intermediate feature map of the feature map based on the image tag classification model; and determining a feature vector of the intermediate feature map based on the image tag classification model; wherein the feature vector comprises a plurality of elements, each of the elements comprises a probability value that a tag of the feature map is a tag of a corresponding classification task. (See ¶s 42-47)

Re claim 3, Sun discloses wherein each of the classification tasks is one of a multi-tag classification task and a single-tag classification task. (See ¶s 42-47)

Re claim 4, Sun discloses selecting tags of the image from tags of the classification tasks according to the probability value of each of the tags. (See ¶s 46-47)

Re claim 5, Sun discloses wherein said selecting tags of the image from tags of the classification tasks according to probability values comprises: determining first tags, wherein each probability value of the first tags is greater than a probability threshold; and determining 

Re claim 6, Sun discloses wherein the image tag classification model comprises a convolutional neural network and a classifier; wherein the convolutional neural network is used to acquire the feature map of the image, and the classifier comprises the classification tasks. (See ¶s 42-43, 45)

Re claim 7, Sun discloses wherein the image tag classification model comprises a convolutional neural network and a plurality of classifiers; wherein the convolutional neural network is used to acquire the feature map of the image, and each of the plurality of classifiers comprises one classification task. (See ¶s 42-43)

Re claim 8, Sun discloses a training method for an image tag classification model, wherein the method is applied to an electronic apparatus, and the method comprises: acquiring sample images corresponding to each of a plurality of classification tasks, wherein each of the sample images has tag data, the tag data comprises a classification task to which the sample image belongs and at least one target tag corresponding to the sample image under the classification task to which the sample image belongs, and a probability value corresponding to each of the at least one target tag is 1 and each of probability values corresponding to other tags is 0 in a classification result of the sample image under the classification task to which the sample image belongs (See fig. 2: 232; ¶s 49-53, 63 where it teaches a machine learning module configured to train the object detection and classification system based on training images and confidence scores.); and training the image tag classification model based on the sample images corresponding to each of a plurality of classification tasks. (See fig. 2: 232; ¶s 

Re claim 9, Sun discloses wherein said acquiring sample images corresponding to each of a plurality of classification tasks comprises: for each sample image, determining the classification task to which the sample image belongs and the at least one target tag corresponding to the sample image under the classification task to which the sample image belongs; setting a probability value at a position of each of the at least one target tag to 1 in a classification result of the sample image under the classification task to which the sample image belongs; and setting a probability value at a position of each of tags other than the at least one target tag to 0 in a classification result of the sample image under each of the classification tasks, wherein each tag corresponds to a position in a classification result of a classification task to which the tag belongs. (See ¶s 47, 49-53, 63)

Re claim 10, Sun discloses wherein said training the image tag classification model based on the sample images corresponding to each of a plurality of classification tasks comprises: determining a feature map of each of the sample images based on the image tag classification model, wherein each of the sample images corresponds to the at least one target tag and a probability value corresponding to each of the at least one target tag; determining tags corresponding to each of the sample images through the classification tasks in the image tag classification model, wherein each of the tags corresponds to a probability value; acquiring a prediction accuracy about each of the sample images based on the tags corresponding to each of the sample images, the probability value corresponding to each of the tags, the at least one target tag corresponding to each of the sample images and the probability value corresponding to each of the at least one target tag; wherein each of the classification tasks corresponds to a prediction accuracy, and the prediction accuracy about each of the sample images is 

Claims (11-17) have been analyzed and rejected w/r to claims (1-7) respectively.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 21, 2022